Atkinson, J.
1. The questions propounded by the court to certain of the defendant’s witnesses were not of such character as to express or intimate an opinion of the court upon the issues in the ease, nor did they tend to magnify or lessen in the estimation of the jury the importance or effect of the witnesses’ testimony.
2'. The alleged newly discovered evidence was merely cumulative, and not of such character as would likely produce a different result on another trial.
*261No. 7742.
February 18, 1931.
O. J. Coogler and H. A. Allen, for plaintiff in error.
Claude C. Smith, solicitor-general, contra.
3. The evidence was sufficient to support the verdict, and the judge did not err in refusing the defendant’s motion for a new trial.

Judgment affirmed.


All the Justices concur.